Citation Nr: 0300272	
Decision Date: 01/07/03    Archive Date: 01/15/03

DOCKET NO.  97-16 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for 
postgastrectomy syndromes, currently evaluated as 60 
percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1941 to 
September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision 
from the Department of Veterans Affairs (VA) regional 
office (RO) in San Juan, Puerto Rico.  The Board 
previously remanded this matter in January 2001 for 
further evidentiary development, i.e., to perform a VA 
compensation and pension (C&P) physical examination and to 
obtain VA outpatient records.  A review of the record 
indicates that the requested development has been 
accomplished and the appeal is ready for Board review.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development of all facts pertinent to his claim.

2.  The RO has obtained all available, relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal.

3.  The veteran's service-connected post gastrectomy 
syndromes are manifested by alternating episodes of 
diarrhea and constipation, epigastric pain, weight loss, 
and malnutrition.

4.  The veteran is not unemployable due to his service-
connected post gastrectomy syndromes.



CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 
60 percent for post gastrectomy syndromes have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.1-4.3, 4.6, 4.114, Diagnostic Code 7308 
(2002).

2. The criteria for entitlement to TDIU benefits have not 
been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.321, 3.340, 3.341, 4.16 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
became law to clarify the duty of VA to assist claimants 
in developing evidence pertinent to their claims for 
benefits. It eliminates the prior requirement that a claim 
be well grounded before VA's duty to assist arises.  VCAA 
requires that VA make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his or her 
claim unless it is clear that no reasonable possibility 
exists that would aid in substantiating the claim.  

Upon careful review of the claims folder the Board finds 
that all required notice and development action specified 
in this new statute have been complied with during the 
pendency of the current appeal.  Specifically, the Board 
finds that the April 1997 Statement of the Case (SOC), and 
subsequent Supplemental SOC (SSOC) in September 2000 and 
September 2002, provided to the veteran, specifically 
satisfy the requirement at § 5103A of VCAA in that they 
clearly notify the veteran of the evidence necessary to 
substantiate his claim.  The veteran was afforded a VA 
examination.  By letter to the veteran, dated in May 2002, 
the RO specifically advised the veteran of what the VA had 
done to develop his claim, what VA's duties were in 
developing the claim, and what the veteran's duties were.  
Accordingly, the notice requirement regarding division of 
responsibilities is satisfied.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  By the same letter, the RO 
specifically requested any additional information or 
evidence that could support the veteran's claim.  The 
veteran has not indicated the existence of any outstanding 
Federal government record that could substantiate his 
claim.  Nor has he referred to any other records that 
could substantiate his claim.  Since the RO has also 
provided all required notice and assistance to the 
veteran, the Board finds that there is no prejudice in 
proceeding with the claim at this time.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at 
least 
one disability ratable at 40 percent or more and 
sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2002).  
Before a total rating based upon individual 
unemployability may be granted, there 
must also be a determination that the veteran's service-
connected disabilities are sufficient to produce 
unemployability without regard to advancing age or 
nonservice-connected disability.  38 C.F.R. §§ 3.340, 
3.341, 4.16 (2002).

In evaluating whether the veteran's service-connected 
disabilities preclude substantially gainful employment, 
the Board notes that the VA Adjudication Manual, M21-1, 
Paragraph 50.55(8) defines substantially gainful 
employment as that which is ordinarily followed by the 
nondisabled to earn a livelihood, with earnings common to 
the particular occupation in the community where the 
veteran resides.  Moore (Robert) v. Derwinski, 1 Vet. App. 
356, 358 (1991).  This suggests a living wage.  Ferraro v. 
Derwinski, 1 Vet. App. 326, 332.  "Marginal employment 
shall not be considered substantially gainful employment."  
38 C.F.R. § 4.16(a).  The ability to work sporadically or 
obtain marginal employment is not 
substantially gainful employment.  Moore, 1 Vet. App. at 
358.  The question in a total rating case based upon 
individual unemployability due to service-connected 
disability is whether the veteran is capable of performing 
the physical and 
mental acts required by employment and not whether the 
veteran is, in fact, employed.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993).  Assignment of a TDIU 
evaluation requires that the record reflect some factor 
that "takes the 
claimant's case outside the norm" of any other veteran 
rated at the same level.  Id. (citing 38 C.F.R. §§ 4.1, 
4.15).

When the veteran has not met the percentage requirements 
set out in 38 C.F.R. § 4.16(a), a claim for a total 
disability rating based upon individual unemployability 
"presupposes that the rating for the [service-connected] 
condition is less than 100%, and only asks for TDIU 
because of 'subjective' factors that the 'objective' 
rating does not consider."  Vettese v. Brown, 7 Vet. App. 
31, 34-35 (1994).  It is thus the established policy of VA 
that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 
3.340(a)(1), 4.15 (2002).

38 C.F.R. § 3.321(b)(1) provides that, in exceptional 
circumstances, where the schedular evaluations are found 
to be inadequate, the veteran may be awarded a rating 
higher than that encompassed by the schedular criteria, as 
shown by evidence showing that the disability at issue 
causes marked interference with employment, or has in the 
past or continues to require frequent periods of 
hospitalization rendering impractical the use of the 
regular schedular standards.  Id.  

Historically, an October 1957 rating decision reflects 
that service connection for a stomach condition.  A 100 
percent evaluation was assigned from August to September 
1957 following a sub-total gastric resection by reason of 
recurrent duodenal ulcers.  A 60 percent evaluation was 
assigned thereafter and has continued to the present.  
Postgastrectomy syndromes represent the veteran's only 
service-connected disability.  

Under 38 C.F.R. § 4.114, Diagnostic Code 7308 (2002) 
(Postgastrectomy syndromes), a 60 percent evaluation is 
warranted when there is severe disability associated with 
nausea, sweating, circulatory disturbance after meals, 
diarrhea, hypoglycemic symptoms, and weight loss with 
malnutrition and anemia.  A 60 percent evaluation is the 
maximum evaluation under Diagnostic Code 7308.

VA outpatient records dated in years 1995 and 1996 reveal 
no gastrointestinal complaints or treatment.  Inpatient 
records indicate that the veteran presented in March 1996 
with complaints of slurred speech, dizziness, and left-
sided weakness.  The History of Present Illnesses 
indicates that the veteran was in his usual state of 
health, ambulating and taking care of himself until four 
o'clock the day before when he presented with slurred 
speech and blurred vision.  He also complained of 
disbalance because of weakness.  He denied vomiting and 
nausea.  He reported a history of urinary incontinence the 
day before associated with the episode of weakness.  A 
review of systems indicated dysphagia two days prior, 
reflux and heartburn.  There was no melena, no jaundice, 
no diarrhea, and no constipation.  The veteran was 
hospitalized for 14 days with a discharge diagnosis of 
acute hemorrhagic cerebrovascular accident.  Among the 
several other discharge diagnoses was pelvic ulcer disease 
by history.  Operations and procedures performed do not 
indicate treatment of gastrointestinal problems.

In June 1996, the veteran underwent an initial assessment 
for occupational therapy.  The report indicated that the 
veteran could do the following activities of daily living 
with minimal assistance: grooming and bed transfers.  The 
veteran reportedly was able to bath, dress his upper body, 
do toileting, and transfers from the toilet and the 
tub/shower with moderate assistance.  The veteran needed 
maximal assistance to dress his lower body and to use his 
wheelchair.  He could walk.  Expression and comprehension 
were moderately independent.  Social interaction was 
independent.  Problem solving and memory were moderately 
independent.  With regard to work and productive activity, 
the therapist found the veteran was disabled, totally and 
permanently.

The veteran filed the pending claim for individual 
unemployability in August 1996.

The veteran underwent a VA C&P general physical 
examination in November 1996.  The veteran's current 
complaints included loss of hearing, loss of vision, loss 
of voice, hoarseness, bradycardia, loss of balance, and 
wheelchair ridden.  The veteran reported using a walker in 
the house and leg brace on the left leg.  He also 
complained of sphincter incontinence on occasions and pain 
in the left hip and circulatory insufficiency of the left 
leg.  He indicated current treatment included numerous 
medications as follows: Pravastatin, Lisinopril, 
Paroxetine, Nitrostat SL, Isosorbide, Ibuprofen, 
Amlodipine, Levobunolol, and Pepcid.  The diagnoses were 
as follows:  (1) status post cerebrovascular accident X 2; 
(2) status post right thalamic hematoma with left 
hemiparesis residual; (3) status post myocardial infarct X 
5; (4) arteriosclerotic heart disease-coronary artery 
disease; (5) high blood pressure, controlled; (6) status 
post partial gastrectomy; (7) bilateral pseudophakia with 
intraocular lens implant; (8) status post lumbar 
laminectomy of L4-5; 
(9) osteoarthritis of lumbar spine; and, (10) wheelchair 
ridden.  

The veteran underwent a VA C&P physical examination for 
the intestine in December 1996.  The veteran's current 
complaints included poor appetite, epigastric burning, 
giddiness, bloating, and episodes of diarrhea alternated 
with short course of constipation.  Physical examination 
of the veteran revealed that he was 121 pounds with a 
maximum weight between 120 and 127 pounds the previous 
year.  He was not anemic and there was no evidence of 
malnutrition.  He has occasional nausea, as well as 
frequent diarrhea, but constipation was much less.  A 
barium swallow and upper GI (gastrointestinal) series were 
done.  The final diagnoses were as follows: (1) duodenal 
ulcer, with bleeding, history of; (2) status post sub-
total gastrectomy; and, (3) irritable bowel syndrome.  

The veteran underwent a VA C&P physical examination for 
aid and attendance in May 1997.  His current complaints 
were left-sided weakness, diarrhea alternating with 
constipation, frequent loss of balance with inability to 
walk and frequent falls, frequent acid regurgitation, 
shortness of breath on exertion with occasional anginal 
pains and generalized weakness.  He reported that he has 
been incontinent of stools when has diarrhea and cannot 
reach the toilet quickly.  He has not been hospitalized; 
he is not blind or bedridden.  The veteran weighed 121 
pounds.  His build and state of nutrition were poor.  Upon 
examination, the veteran was right handed.  He showed 
moderate weakness of the left arm.  There was moderate 
weakness of the left leg (2/5).  The veteran was brought 
to the examination in a wheelchair and needed assistance 
to be transferred to an office chair.  Weightbearing, 
balance, and propulsion were very poor.  It was noted that 
the veteran was oriented, relevant, and coherent; his 
memory was good.  He needed assistance for all activities 
of daily living.  He was able to get around his home in a 
wheelchair, but needed an attendant to leave the home and 
was unable to walk without assistance.  The diagnosis was 
left hemiparesis, residuals of cardiovascular accident.  
The examiner remarked that the veteran was in need of 
regular aid and attendance.

By rating decision dated in July 1997, the veteran was 
granted a nonservice connected pension for left 
hemiparesis, residuals of cardiovascular accident, which 
was determined to be 100 percent disabling.  Special 
monthly compensation based on aid and attendance was 
established by the same rating decision.  

VA outpatient records dated in the years 1997 and 1998 
show no complaint or treatment of gastrointestinal 
complaints.

In May 2002, the veteran underwent a VA C&P physical 
examination for the stomach, duodenum, and peritoneal 
adhesions.  The claims folder and Board remand were 
reviewed by the examiner, as well as outpatient electronic 
clinic notes from August 2000 to mid-May 2002.  The 
examiner noted that an August 2000 progress note indicates 
that the veteran was 124 pounds at that time; a progress 
note dated in May 2002 indicated that the veteran weighed 
115 pounds at that time.  The veteran presented to the 
examination on a stretcher, in a fetal position, with 
spastic hemiplegia of the left body side.  He was unable 
to talk.  He was alert, but unable to follow up on simple 
instructions.  The veteran's wife and son brought him to 
the interview.  The son indicated that the veteran 
occasionally used a wheelchair in the past, but is 
currently bedridden since approximately nine days earlier.  
The son reported that the change occurred after the 
veteran had a vomiting episode of food content.  A 
physician evaluated him and the assessment was acute 
gastritis; the physician prescribed Reglan and discharged 
the veteran to home.  The veteran's wife was told that the 
veteran had another cerebrovascular accident.  She 
reported that the veteran had a weight loss of 
approximately ten pounds in the last year, which was 
verified by computer files.  She indicated that the 
veteran is on a blenderized liquid diet, which he 
sometimes has difficulty swallowing, with choking 
episodes.  She denied a history of melena hematemesis, 
hematochezia, coffee-ground vomiting, or periodic vomiting 
episodes.

The VA examiner was unable to assess circulatory 
disturbance after meals or hypoglycemic reactions due to 
the veteran's condition.  The veteran's wife reported that 
the veteran had alternating episodes of diarrhea and 
constipation.  She indicated that the veteran used to 
complain of epigastric pain until May 15th, when he became 
completely unable to talk.  The veteran's general 
appearance reflected a chronically ill male, under-
nourished, completely aphasic, in fetal position, who did 
not follow commands.  He only looked at a person upon 
talking.  Examination of the abdomen revealed an old scar 
mid abdomen, well healed.  There was increased 
peristalsis.  The abdomen was soft and depressible, 
nondistended, and nontender to palpation.  The site of 
ulcer disease was duodenal.  Weight gain/loss was noted.  
There were no signs of anemia.  The examiner reported that 
because the veteran was bedridden and unable to follow any 
instructions, it was not possible to undertake any 
gastrointestinal study.

II.  Analysis

Disability evaluations are determined by the application 
of the VA Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can 
be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155 (West 1991 & Supp. 2000); 38 C.F.R. § 4.1 (2002).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of 
record and the application of all pertinent regulations.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once 
the evidence is assembled, VA is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  If so, the claim is denied; if the 
evidence is in support of the claim, it is allowed.  Id.  
When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3.  Where there is a 
question as to which of two evaluations shall be applied, 
the higher the evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2002).

A review of the evidence indicates that the veteran's post 
gastrectomy syndromes are appropriately evaluated under 
Diagnostic Code 7308, as 60 percent disabling.  The record 
does not indicate any instance, other than in May 2002, 
where the veteran sought treatment specifically for 
gastrointestinal complaints.  At that time, the veteran 
was diagnosed with acute gastritis and was treated with 
medication.  Although the veteran was unable to speak at 
the time of the last examination, his wife listed his 
subjective complaints, which included alternating episodes 
of diarrhea and constipation and epigastric pain.  Her 
recitation of his complaints was consistent with those 
given by the veteran in December 1996 and May 1997.  Upon 
examination, the veteran appeared malnourished, but showed 
no signs of anemia.  His stomach was soft and depressible, 
nondistended, and nontender to palpation.  Records also 
revealed weight loss of approximately 10 pounds over a 
period of less than two years.  

Consideration was given to Diagnostic Codes 7306 (Ulcer, 
marginal (gastrojejunal) and 7323 (Colitis, ulcerative) 
because these codes share some criteria with Diagnostic 
Code 7308 and they avail a possible 100 percent 
evaluation.  However, a thorough review of VA examinations 
and outpatient records indicates that the veteran does not 
meet the criteria under either of these codes.  With 
regard to 7306, although the veteran did have weight loss, 
his wife denied that he had any history of melena or 
hematesis, or periodic vomiting episodes.  The absence of 
continuous treatment or complaints of gastrointestinal 
problems indicates that whatever pain the veteran did 
experience as a result of his service-connected post 
gastrectomy syndromes, was not continuous or unrelieved by 
standard ulcer therapy.  The veteran does not meet the 
criteria for a 100 percent evaluation under Diagnostic 
Code 7323 because he shows no anemia and there is no 
indication of serious complication, such as liver abscess.  

The Board has considered whether the referral for 
extraschedular evaluation is warranted.  In this regard, 
the Board notes that the veteran has been retired from 
full time employment for many years, with no indication in 
the record that his retirement was related to his post 
gastrectomy syndrome.  He has not had any frequent 
hospitalizations in recent years for treatment of post 
gastrectomy syndrome or related digestive disorders.  
Accordingly, the Board does not find any evidence that the 
service-connected post gastrectomy syndromes presents such 
an exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  

The veteran does meet the threshold requirement for a 
total disability rating in that he does have a service 
connected disability evaluated at 60 percent. 38 C.F.R. 
§ 4.16(a).  Before a total rating based upon individual 
unemployability may be granted, there must also be a 
determination that the veteran's service-connected post 
gastrectomy syndromes are sufficient to produce 
unemployability without regard to advancing age or 
nonservice-connected disability.  38 C.F.R. §§ 3.340, 
3.341, 4.16.  A review of the record indicates that the 
veteran suffered a cardiovascular accident in March 1996, 
which ultimately resulted in the determination that he was 
totally and permanently disabled and in need of aid and 
attendance.  There is no indication in the June 1996 
occupational therapy assessment that the veteran's 
gastrointestinal symptoms, such as alternating episodes of 
diarrhea and constipation, epigastric pain, weight loss, 
and malnutrition were sufficiently disabling to produce 
unemployability without regard to the veteran's advanced 
age and the non-service connected residuals of multiple 
cardiovascular accidents.  Moreover, objective evidence of 
manifestations of the veteran's service-connected post 
gastrectomy syndromes, as demonstrated in medical records, 
fails to indicate a marked increase in disability from the 
date of the June 1996 assessment.  Accordingly, the Board 
can not find that the veteran is totally disabled due to 
his service-connected post gastrectomy syndromes.  The 
Board must conclude that the medical evidence in this case 
is controlling and is simply overwhelmingly against the 
claim.  In such circumstances, the benefit of the doubt 
doctrine is not for application.


ORDER

An increased evaluation for postgastrectomy syndromes, 
currently assigned a 60 percent rating is denied.

A total rating based on individual unemployability is 
denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

